Citation Nr: 0309004	
Decision Date: 05/13/03    Archive Date: 05/20/03	

DOCKET NO.  98-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for osteomyelitis of the 
right leg.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines that 
denied the benefit sought on appeal.  The veteran, who had 
active service from December 1941 to August 1942 and from 
September 1943 to August 1945 and who was a prisoner of war 
of the Japanese government from April 1942 to August 1942, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In a decision dated in 
November 2000 the Board determined that new and material 
evidence had been submitted to reopen a previously denied 
claim for service connection for osteomyelitis of the right 
leg.  The Board then returned the case to the RO for 
additional development, following which the case was returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Osteomyelitis of the right leg is causally or 
etiologically related to service.


CONCLUSION OF LAW

Osteomyelitis of the right leg was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
of information and evidence needed to substantiate and 
complete a claim.  Collectively, the rating decisions, as 
well as the Statement of the Case and the Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, since it appeared 
to the Board that the veteran had not been notified of the 
provisions of the VCAA, the Board notified the veteran of the 
provisions of the VCAA in March 2003.  This included 
notification of the division of responsibilities between the 
VA and the veteran in obtaining that evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are apparently 
unavailable, and the veteran and the RO has been informed 
that these records were likely destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  In 
addition, all obtainable private medical records have been 
obtained and the veteran was afforded a VA examination in 
order to answer the medical question presented in this 
appeal.  Lastly, the veteran has not made the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim, and in a March 2003 response to the 
Board's letter notifying the veteran of the VCAA he 
specifically indicated that he had no further evidence or 
argument to present.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Accordingly, the 
case is ready for appellate review.  

The veteran contends that he has osteomyelitis of his right 
leg that is related to service.  More specifically, the 
veteran contends that he was a prisoner of war (POW) of the 
Japanese Government during World War II and that his 
osteomyelitis developed following trauma he sustained while 
in captivity.  

There are no medical records that document the presence of 
osteomyelitis during service.  The veteran contends that he 
was treated for osteomyelitis following his captivity during 
a break in his service during a hospitalization between 
August and October 1942 and again in 1946 shortly following 
his separation from service in August 1945.  

There is no question that the veteran has osteomyelitis of 
the right leg, or that he was a POW of the Japanese 
Government between April 1942 and August 1942.  There is, 
however, evidence that supports and opposes the veteran's 
contention regarding the date of onset of his osteomyelitis 
and its relationship to service.  

On the one hand, there is a March 1954 statement from the 
hospital the veteran reports he was treated at following his 
captivity and before his second period of service that does 
not support his claim.  That statement indicates that the 
actual clinical records had all been destroyed, but did 
indicate that the veteran was hospitalized between August 
1942 and October 1942 and diagnosed with malaria and 
inanition.  No mention whatsoever was made of osteomyelitis.  
There are also no records pertaining to the hospitalization 
the veteran reports occurred in 1946.

On the other hand, there is an Affidavit for Philippine Army 
Personnel dated in June 1946 that shows the veteran reported 
that between July 1942 and March 1946 he was treated for a 
disease of the bone and that as a result he could not walk or 
work.  There are also affidavits from several individuals, 
some of who report being medical personnel who treated the 
veteran during service, which are to the combined effect that 
the veteran developed osteomyelitis during service or 
following his release from captivity.  There is also an 
opinion of a VA physician who examined the veteran in May 
2001.  That physician indicated that he had reviewed the 
claims file and concluded that:  

It is not possible at this point in time 
to categorically state that the patient's 
present condition and osteomyelitis of 
the right leg is definitely secondary to 
the erythema and swelling below the right 
knee which occurred during incarceration.  
What can only be deduced is that it is a 
distinct possibility since one of the 
more common cause of chronic 
osteomyelitis is by extension of adjacent 
soft tissue infection.  From history, he 
claims that during incarceration he had 
erythema, swelling of the skin over the 
right knee for which he later on 
underwent surgery.  The clinical course 
of his condition is compatible with 
contiguous focus osteomyelitis associated 
with possible vascular insufficiency.  
The history of wound of the right leg 
below the knee during his incarceration 
could have been the initial focus of his 
present osteomyelitis.

Based on this record, the Board finds that there is a 
question as to the date of onset of the veteran's 
osteomyelitis.  While there are no records of treatment 
specifically for osteomyelitis in 1942 or 1946, as contended 
by the veteran, the record does reflect that the veteran was 
hospitalized following his captivity for over one month.  The 
Board has no doubt that during the veteran's captivity he 
suffered deprivations, and it is quite possible that he 
suffered trauma to his right leg during his captivity.  There 
are affidavits from individuals who knew the veteran in that 
time frame, including at least two from two who purport to 
have treated the veteran for his right leg during service, 
and all attest to the veteran having symptomatology 
associated with his right leg.  There is also the affidavit 
for Philippine Army Personnel which reflects in June 1946 the 
veteran had reported treatment for a disease of the bone 
which inhibited walking and working.  Lastly, there is the 
opinion of the VA examiner who performed the May 2001 
examination which tends to support the veteran's claim, 
although not in the most definitive terms, if one accepts the 
contention that the veteran sustained trauma to his right leg 
while a POW.  

The Board accepts the veteran's statements that he sustain 
trauma to his right leg while a POW.  This statement is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, notwithstanding that there is no 
official record of such incurrence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (e).  Therefore, resolving any 
reasonable doubt in the veteran's favor as to the date of 
onset of his osteomyelitis, the Board finds that the 
veteran's osteomyelitis had its onset during service.  


ORDER

Service connection for osteomyelitis is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


